Case 8:18-cr-00539-JSM-AAS Document 16 Filed 01/30/19 Page 1 of 2 PageID 25



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA

vs.                                                           Case No: 8:18-cr-539-T-30AAS

JOSHUA KOEZENO                              /

                                           ORDER OF DETENTION

        This cause came on for hearing following defendant's appearance upon a writ of habeas

corpus ad prosequendum, on an Indictment charging him with possession with intent to distribute

50 grams or more of methamphetamine, in violation of Title 21 U.S.C. § 841(b)(1)(A). Since the

defendant is currently incarcerated serving a state sentence, he is ineligible for release on bond and

is detained. Defendant does not contest detention at this time. Should the defendant’s situation

change and he becomes eligible for release, a motion for reconsideration of the detention order may

be filed on his behalf. It is therefore,

        ORDERED:

        The defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The defendant shall

be afforded a reasonable opportunity for private consultation with defense counsel. On order of a

court of the United States or on request of an attorney for the Government, the person in charge of
Case 8:18-cr-00539-JSM-AAS Document 16 Filed 01/30/19 Page 2 of 2 PageID 26



the corrections facility shall deliver the defendant to the United States Marshal for the purpose of

an appearance in connection with a court proceeding.

       DONE AND ORDERED this            30th    day of January, 2019
